—Appeal by the defendant, as limited by his motion, from so much of an amended sentence of the County Court, Orange County (Pano Z. Patsalos, J.), rendered October 30, 1992, as, upon revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, required him to pay a $500 fine.
Ordered that the amended sentence is affirmed insofar as appealed from.
The record is devoid of any proof of the defendant’s financial resources at the time when the fine was to be paid. Therefore, we cannot grant him relief from the fine upon this appeal. The defendant, if he be so advised, may seek relief from the fine pursuant to CPL 420.10 (5). Mangano, P. J., Bracken, Rosenblatt, Pizzuto and Joy, JJ., concur.